DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				 Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, 34-35 and 37, in the reply filed on March 15, 2021, is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine all of the claims.  This is not found persuasive because each of the Groups I-IV are distinct each from the other and are classified separately too; and the products of Groups I-II and IV have one way distinctness from the method of Group III.  There is two way distinctness between each of Groups I-II and IV because each group requires different ingredients and microorganisms providing for materially different products as discussed in the written restriction requirement of record.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-33 and 36 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 15, 2021.
Preliminary Amendment
The Preliminary Amendment filed January 29, 2020, has been received and entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2020, was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


				Objection to Specification
The disclosure is objected to because it contains  embedded hyperlink(s) and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink(s) and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Also, Applicants are requested to double check that all occurrences of scientific nomenclature of microorganisms in the entire disclosure whereas necessary are italicized.
				Claim Objections
Claims 5-8 and 35 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claims Status
Claims 1-37 are pending.  Claims 5-8 and 35 have been objected to and not being treated on the merits, as acknowledged above.  Hence, claims 1-4, 34 and 37 are considered on the merits. 
 Claims 9-33 and 36 are withdrawn since are drawn to non-elected claimed subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 34 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Since the microorganism is recited in the claims, it is essential to the invention recited in those claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C.  112 may be satisfied by a deposit of the microorganism.  The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public. It is noted that applicants have deposited the organism but there is no indication in the specification as to public availability.  
If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R.  1.801-1.809, applicants may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: (a)  during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b)  all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)  the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
(d)  the deposit will be replaced if it should ever become inviable.
Applicant is directed to 37 CFR  1.807(b) which states:
(b) A viability statement for each deposit of a biological material defined in paragraph (a) of this section not made under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure must be filed in the application and must contain:
 (1) The name and address of the depository; 
(2) The name and address of the depositor;
(3) The date of deposit;
(4) The identity of the deposit and the accession number given by the depository;                                      
 (5) The date of the viability test;
 (6) The procedures used to obtain a sample if the test is not done by the depository; and                                          	(7) A statement that the deposit is capable of reproduction.
Applicant is also directed to 37 CFR  1.809(d) which states:
(d) For each deposit made pursuant to these regulations, the specification shall contain:
 (1) The accession number for the deposit;
 (2) The date of the deposit; 
 (3)  A description of the deposited biological material sufficient to specifically identify it and to permit examination; and
 (4) The name and address of the depository.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 34 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 34 and 37 are rendered vague and indefinite for the recitation of “or derivative thereof” as recited in the claims.  The language, while described in the instant specification at page 14, lines 20-26, does not provide clarity whether the “or derivative thereof” are mutants having all of the identifying characteristics of Lactobacillus crispatus WZ-12 or of the same for  “E. coli strain M9-4-1 or derivative thereof”.  It is suggested to delete each occurrence of “or derivative thereof” in the claims, therefore.
			 Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0220180A1 (aka Hendrick et al), cited on enclosed PTO-892 form as ref. F.
Regarding claim 1, Hendrick et al teach a feed composition, [0025], lines 1-2 and [0016], lines 2-3, [0023]-[0024], all lines, comprising Lactobacillus crispatus mutant strain [0025], lines 1-4 and lines 12-Lactobacillus crispatus mutant, [0025], lines 12-13 in an amount sufficient for use as a probiotic treatment of a subject, see [0026], lines 1-4.
Regarding claim 2, Hendrick et al teach  the composition comprising Lactobacillus crispatus mutant comprises 1 x 103 to 1 x 107, see [0026], lines 1-10.
The claims are identical to the teachings of Hendrick et al as discussed above and are, therefore, considered to be anticipated by the reference.  The disclosed Lactobacillus crispatus mutant is identical to the claimed Lactobacillus crispatus WZ-12 or at least its derivative thereof; because both have the same properties for a feed composition are capable of being fed to animal subjects.  Including those of porcine and poultry, see [0040], all lines.  Hence, in the absence of a comparison between the biological characteristics between a derivative (e.g. mutant)of Lactobacillus crispatus WZ-12 as claimed, and the disclosed Lactobacillus crispatus mutant, the two microbial mutants are considered to have the same biological properties because they both possess the same probiotic activity for feeding animal subjects.  
However, in the alternative that there is some unidentified claim characteristic which is not disclosed which purports a difference between the claimed mutant strain and the disclosed mutant strain, then such difference is considered to be so slight as to alternatively render the claims prima facie obvious over the teachings of Hendrick et al.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select for a mutant strain of Lactobacillus crispatus as an active probiotic ingredient in combination with an ingestible food product, for a feed composition; because Hendrick et al, as discussed supra, teach the same or very similar feed composition.  Hence one of skill would have expected successful results for selecting a strain of Lactobacillus crispatus with food product because Hendrick et al teach that the combination has been successful in a feed composition.  Therefore, in the prima facie obvious over the cited prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 3-4, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrick, cited above, in view of Ditu et al (“Modulation of virulence and antibiotic susceptibility of enteropathogenic Eschericchia coli strains by Enterococcus faecium probiotic strain culture fractions”, Clinical Microbio. Anaerobe 17 (2011)448-451), cited on enclosed PTO-1449 Form filed June 23, 2020, as ref. no. 91.
Claims 3-4, 34 and 37 are directed to subject matter not disclosed by Hendrick et al but these claims do require the feed composition comprising Lactobacillus crispatus mutant and an ingestible food product of which is disclosed by Hendrick et al.  Thus, the difference between Hendrick et al and these rejected claims is the probiotic treatment requires reducing amount of multi-drug resistant  E. coli in the gut microbiota of the subject; and a feed composition which comprises in addition to Lactobacillus crispatus mutant, a mutant strain of E. coli, of which both are present in the feed composition.   These two latter claim features are not disclosed by Hendrick et al, therefore.  Thus, Ditu et al is applied in combination with primary teaching of Hendrick et al to address these missing claimed features as follows.
Regarding claim 3, Ditu et al teach probiotic treatment that comprises reducing an amount of antibiotic resistant bacteria in a gut microbiota of a subject, because Ditu et al teach modulation of virulence and antibiotic susceptibility of pathogen in the gut, see title and abstract, all lines.  Since probiotic bacteria inhibit the adhesion of pathogenic bacteria to epithelial cells in the gut, see page 449, col. 2, lines 16-20.  Further, the pathogenic bacteria are well-known to be antibiotic resistant, see abstract, lines 4-5, as taught by Ditu et al.
Regarding claim 4, Ditu et al teach drug resistant E. coli, see abstract, lines 4-5.
Regarding claim 34, Ditu et al teach the E. coli is multidrug resistant, see page 449, col. 2, lines 2-6 and figures 1-3, especially figure 3, shows multi-drug resistance of E. coli, see also page 450, all lines.
Regarding claim 37, Ditu et al further teach, or at least suggest, at page 450, bridging col. 1-2, all lines, that the combination of probiotic strain and E. coli strain is able to interfere with the adherence of pathogenic bacteria to the gut.  The combination of probiotic strain and a specific E. coli strain showed an increase of probiotic activity on the antibiotic susceptibility of pathogenic bacteria (e.g. enteropathogenic E. coli), see page 451, all lines.  Thus, Hendrick et al in combination with Ditu et al teach a feed composition comprising probiotic strain of Lactobacillus crispatus in  combination with E. coli strain; and an ingestible food product, wherein the microorganisms are present in amounts sufficient for use as a probiotic treatment of a subject.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the feed composition of Hendrick et al comprising Lactobacillus crispatus mutant and include also therewith in the composition the E. coli strain as disclosed by Ditu et al. To obtain a composition having ability to perform probiotic treatment which comprises reducing an amount of antibiotic resistant bacteria in a gut microbiota of a subject; because the combination of cited prior art teach, or at least suggest, a composition comprising probiotic strain with E. coli strain; and further Ditu et al teach probiotic treatment comprises reducing an amount of antibiotic resistant or multi-drug resistant bacteria (e.g. E. coli) in the gut.  
Each of the claimed features are discussed above and are disclosed by the combination of the cited prior art.  It is suggested that Applicants provide a side by side comparison of the claimed strain of Lactobacillus crispatus and claimed strain of E. coli  which demonstrate the strains are different than those of the cited prior art; and further show that selecting them would have been unobvious to those of skill in the art; because one of ordinary skill in the art would have expected successful results for 
These results for a feed composition as a probiotic treatment would have been predictable based upon the teachings of the cited prior art.  In the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the cited prior art.
All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.
The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651